DETAILED ACTION
	This is the first action on the merits. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/03/2021 has been considered by the examiner.

Drawings
The drawings are objected to because of the following minor informalities:
In fig. 3, “DETERMINIG START” in S11 appears as if it should read “DETERMINING START” or equivalent;
In fig. 3, “BAESD ON PHOTOGRAPHED IMAGE” in S13 appears as if it should read “BASED ON PHOTOGRAPHED IMAGE” or equivalent;
In fig. 3, “USER GRUOP” in S14 appears as if it should read “USER GROUP” or equivalent;
In fig. 3, “POWR ASSIST MODE” in S16 appears as if it should read “POWER ASSIST MODE” or equivalent;
In fig. 3, “POWRE ASSIST MODE” in S17 appears as if it should read “POWER ASSIST MODE” or equivalent;
In fig. 6, “WHEN ROBOT STOPPS” in S40 appears as if it should read “WHEN ROBOT STOPS” or equivalent;
In fig. 6, “IS AVERAGE … IS EQUAL TO OR LESS THAN” appears as if it should read “IS AVERAGE … EQUAL TO OR LESS THAN” or “AVERAGE … IS EQUAL TO OR LESS THAN” or equivalent;
In fig. 7, “IS MAGNITUDE … IS GREATER THAN FORCE” appears as if it should read “IS MAGNITUDE … GREATER THAN FORCE” or “MAGNITUDE … IS GREATER THAN FORCE” or equivalent.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following minor informalities:
In line 6 of paragraph [0057], “a transmission module 50” appears as if it should read “a transmission module 500” or equivalent;
In line 1 of paragraph [0141], “An obstacle sensor 220 detects an obstacle (S51)” appears as if it should read “An obstacle sensor 220 detects an obstacle (S50)” or equivalent to match fig. 7 and where (S51) is recited again later in the paragraph for a different step;
In line 2 of paragraph [0203] and line 1 of paragraph [0204], “artificial neural network 231a” appears as if it should read “artificial neural network 731a” or equivalent based on fig. 9;
In line 2 of paragraph [0207], “input mage” appears as if it should read “input image” or equivalent.
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following minor informality: in line 2 of claim 16, “an receiving portion” appears as if it should read “a receiving portion” or equivalent.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 2-4 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claims 2 and 12 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What would be required to constitute the user being “near” the handle assembly is not .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0162433 A1), in view of Thompson (US 2016/0016630 A1).

	Regarding claim 1, Jones discloses a robot comprising:
a cart configured to receive one or more objects (In paragraph [0016], Jones discloses a shopping cart 100 that includes a basket portion 103 configured to hold a plurality of items);
a handle assembly coupled to the cart (In paragraph [0017], Jones discloses a handle portion 105);

a force sensor configured to sense a force applied to the handle assembly (In paragraph [0017], Jones discloses a pressure sensor device 106 configured to detect the pressure associated with a customer pushing and/or pulling on the handle portion 105); and
a controller (In paragraph [0028], Jones discloses a control circuit 201 comprising a processor and/or microcontroller) configured to:
adjust at least one of a moving direction of the robot, a moving speed of the moving part and a value of torque applied to a motor of the moving part, based on a magnitude of the force applied to the handle assembly sensed by the force sensor (In paragraph [0032], Jones discloses that the motor 220 may comprise a variable speed motor configured to supply different amounts of torque to one or more wheels, where the control circuit 201 causes the motor 220 to supply an amount of torque based on the amount of pressure detected by the pressure sensor 210).
Jones does not explicitly disclose wherein the robot comprises:
a camera sensor configured to photograph a periphery of the robot and capture an image of a user of the robot; and
a controller configured to:
generate physical characteristics information on physical characteristics of the user of the robot based on the image of the user, and
adjust at least one of a moving direction of the robot, a moving speed of the moving part and a value of torque applied to a motor of the moving part, based on the physical characteristics information.
However, Thompson teaches wherein a robot comprises:

a controller (In paragraph [0076], Thompson teaches that control system 250 may include a computer or microcontroller 282) configured to:
generate physical characteristics information on physical characteristics of the user of the robot based on the image of the user (In paragraph [0082], Thompson teaches that user characteristics are measured and/or updated through the computer 282 and sensor 288, where user characteristics include physiological and biometric factors such as weight, clothing, and fitness level), and
adjust at least one of a moving direction of the robot, a moving speed of the moving part and a value of torque applied to a motor of the moving part, based on the physical characteristics information (In paragraph [0081], Thompson teaches that based on user characteristics such as those measured through the sensors 288, the computer 282 determines electrical motor output and provides, for example, assist forces to assist the user in certain situations).
Thompson is considered to be analogous to the claimed invention in that they both pertain to determining an amount of power-assist provided to a user based on determined characteristics of the user determined by sensors including at least a camera. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the sensors to determine characteristics of the user of the robot and determine an amount of power-assist based on these characteristics as taught by Thompson with the robot of Jones, where the examiner understands that the physical characteristics of the user may indicate their ability to manipulate the robot. Implementing the teachings of Thompson is advantageous in that, for example, the assistive power may 

Regarding claim 11, Jones discloses a method for moving a robot, the method comprising:
adjusting, by the controller, at least one of a moving direction of the robot, a moving speed of the moving part and a value of torque applied to a motor of the moving part, based on a magnitude of the force applied to the handle assembly sensed by the force sensor (In paragraph [0032], Jones discloses that the motor 220 may comprise a variable speed motor configured to supply different amounts of torque to one or more wheels, where the control circuit 201 causes the motor 220 to supply an amount of torque based on the amount of pressure detected by the pressure sensor 210).
Jones does not explicitly disclose the method comprising:
photographing, by a camera sensor of the robot, a periphery of a handle assembly at a time point at which the robot moves and capturing an image of a user of the robot;
generating, by a controller of the robot, physical characteristics information on physical characteristics of the user of the robot based on the image; and
adjusting, by the controller, at least one of a moving direction of the robot, a moving speed of the moving part and a value of torque applied to a motor of the moving part, based on the physical characteristics information.
However, Thompson teaches a method for moving a robot, the method comprising:
photographing, by a camera sensor of the robot, a periphery of a handle assembly at a time point at which the robot moves and capturing an image of a user of the robot (In paragraphs [0082-0083], Jones teaches wherein one or more sensors 288 are used to, for example, update user characteristics (capture data of the user) and determine operating conditions of the robot such as proximity to objects (capture data of a periphery of the robot); in paragraph [0078] where the one or 
generating, by a controller of the robot, physical characteristics information on physical characteristics of the user of the robot based on the image (In paragraph [0082], Thompson teaches that user characteristics are measured and/or updated through the computer 282 and sensor 288, where user characteristics include physiological and biometric factors such as weight, clothing, and fitness level); and
adjusting, by the controller, at least one of a moving direction of the robot, a moving speed of the moving part and a value of torque applied to a motor of the moving part, based on the physical characteristics information (In paragraph [0081], Thompson teaches that based on user characteristics such as those measured through the sensors 288, the computer 282 determines electrical motor output and provides, for example, assist forces to assist the user in certain situations).
Thompson is considered to be analogous to the claimed invention in that they both pertain to determining an amount of power-assist provided to a user based on determined characteristics of the user determined by sensors including at least a camera. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Thompson with the method of Jones, where the examiner understands that the physical characteristics of the user may indicate their ability to manipulate the robot. Implementing the teachings of Thompson is advantageous in that, for example, the assistive power may decrease acceleration time and/or effort of the robot by the user based on the user’s fitness requirements as suggested in paragraph [0085].

s 2, 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0162433 A1) and Thompson (US 2016/0016630 A1), in view of De Bonet (US 2020/0275059 A1) and Hatayama (US 2021/0053233 A1).

Regarding claim 2, although Thompson teaches where the first step of optimizing the power-assistance is to measure user characteristics at process 300, and where the optimization of power-assistance is likely to begin when the robot begins to be controlled by the user, the combination of Jones and Thompson does not explicitly disclose wherein the controller is further configured to:
control the camera sensor to capture the image of the user near the handle assembly when the robot begins to be controlled by the user,
extract gender information on a gender of the user from the image, and
generate the physical characteristics information based on the gender information.
However, De Bonet teaches controlling the camera sensor to capture the image of the user near the handle assembly when the robot begins to be controlled by the user (In paragraph [0033], De Bonet teaches that to utilize a cart 104, a user 108 may approach an unused cart that is not currently engaged in a shopping session and interact with the unused cart 104 to identify themselves to the cart 104 and begin a shopping session, for example by presenting the user's face for facial recognition to an image sensor such as a camera).
De Bonet is considered to be analogous to the claimed invention in that they both pertain to capturing an image of the user of a cart at the beginning of control of the cart by the user. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement capturing an image of the user at the beginning of control of the robot by the user as taught by De Bonet with the robot as disclosed by the combination of Jones and Thompson, where doing so allows the robot to adjust its optimized operation for the characteristics of the user 
The combination of Jones, Thompson, and De Bonet does not explicitly disclose wherein the controller is further configured to:
extract gender information on a gender of the user from the image, and
generate the physical characteristics information based on the gender information.
However, Hatayama teaches extracting gender information on a gender of the user from the image (In paragraph [0144], Hatayama teaches that a customer analyzer 1821 analyzes the age, sex, and the like of the customer 1716 from the acquired image information), and
generating the physical characteristics information based on the gender information (In paragraph [0144], Hatayama teaches that a customer analyzer 1821 analyzes the age, sex, and the like of the customer 1716 from the acquired image information).
Hatayama is considered to be analogous to the claimed invention in that they both pertain to estimating the sex of a person from image information captured by a robot. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining the sex or age of a person in the image data as taught by Hatayama with the robot as disclosed by Jones, Thompson, and De Bonet, where the examiner understands the sex or age of the user to be at least examples of physiological or biometric characteristics that may influence the amount of power required by the robot to provide assist forces to assist the user, where more data on the user’s physiological or biometric characteristics increases the effectiveness and accuracy of the robot’s optimization of power-assist for the particular user.


generating the physical characteristics information of the user based on the age information (In paragraph [0144], Hatayama teaches that a customer analyzer 1821 analyzes the age, sex, language, and the like of the customer 1716 from the acquired image information).

Regarding claim 12, although Thompson teaches where the first step of optimizing the power-assistance is to measure user characteristics at process 300, and where the optimization of power-assistance is likely to begin when the robot begins to be controlled by the user, the combination of Jones and Thompson does not explicitly disclose the method further comprising:
controlling, by the controller, the camera sensor to capture the image of the user near the handle assembly when the robot begins to be controlled by the user;
extracting, by the controller, gender information on a gender of the user from the image; and 
generating, by the controller, the physical characteristics information based on the gender information.
However, De Bonet teaches controlling, by the controller, the camera sensor to capture the image of the user near the handle assembly when the robot begins to be controlled by the user (In paragraph [0033], De Bonet teaches that to utilize a cart 104, a user 108 may approach an unused cart that is not currently engaged in a shopping session and interact with the unused cart 104 to identify themselves to the cart 104 and begin a shopping session, for example by presenting the user's face for facial recognition to an image sensor such as a camera).
De Bonet is considered to be analogous to the claimed invention in that they both pertain to capturing an image of the user of a robot at the beginning of control of the robot by the user. It would 
The combination of Jones, Thompson, and De Bonet does not explicitly disclose the method further comprising:
extracting, by the controller, gender information on a gender of the user from the image; and 
generating, by the controller, the physical characteristics information based on the gender information.
However, Hatayama teaches extracting, by the controller, gender information on a gender of the user from the image (In paragraph [0144], Hatayama teaches that a customer analyzer 1821 analyzes the age, sex, and the like of the customer 1716 from the acquired image information); and 
generating, by the controller, the physical characteristics information based on the gender information (In paragraph [0144], Hatayama teaches that a customer analyzer 1821 analyzes the age, sex, and the like of the customer 1716 from the acquired image information).
Hatayama is considered to be analogous to the claimed invention in that they both pertain to estimating the sex of a person from image information captured by a robot. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining the sex or age of a person in the image data as taught by Hatayama with the method as disclosed by Jones, Thompson, and De Bonet, where the examiner understands the sex or age of the user to be at least examples of physiological or biometric characteristics that may influence the amount of power required by the robot to provide assist forces to assist the user, where more data 

Regarding claim 14, Hatayama further teaches extracting, by the controller, age information on an age of the user based on the image (In paragraph [0144], Hatayama teaches that a customer analyzer 1821 analyzes the age, sex, language, and the like of the customer 1716 from the acquired image information); and 
generating, by the controller, the physical characteristics information of the user based on the age information (In paragraph [0144], Hatayama teaches that a customer analyzer 1821 analyzes the age, sex, language, and the like of the customer 1716 from the acquired image information).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0162433 A1), Thompson (US 2016/0016630 A1), De Bonet (US 2020/0275059 A1), and Hatayama (US 2021/0053233 A1), in view of Abernathy (US 2013/0200579 A1) and Aoki (US 2007/0289799 A1).

Regarding claim 3, The combination of Jones, Thompson, De Bonet, and Hatayama does not explicitly disclose wherein the controller is configured to:
generate height information on a height of the user based on the image and shoulder width information on a shoulder width of the user based on the image, and
update the physical characteristics information of the user based on the height information and the shoulder width information.
However, Abernathy teaches generating height information on a height of the user based on the image (In paragraph [0098], Abernathy teaches a cart 100 equipped with a camera operable to detect a 
updating the physical characteristics information of the user based on the height information (In paragraph [0098], Abernathy teaches a cart 100 equipped with a camera operable to detect a measurable aspect of a user, such as the height of the user, and communicate the detected information to the processor).
Abernathy is considered to be analogous to the claimed invention in that they both pertain to estimating the height of a user from image information captured by a robot. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining the height of a user in the image data as taught by Abernathy with the robot as disclosed by Jones, Thompson, De Bonet, and Hatayama, where the examiner understands the height of the user to be at least an example of a physiological or biometric characteristic that may influence the amount of power required by the robot to provide assist forces to assist the user, where more data on the user’s physiological or biometric characteristics increases the effectiveness and accuracy of the robot’s optimization of power-assist for the particular user.
The combination of Jones, Thompson, De Bonet, Hatayama, and Abernathy does not explicitly disclose wherein the controller is configured to:
generate shoulder width information on a shoulder width of the user based on the image, and
update the physical characteristics information of the user based on the shoulder width information.
However, Aoki teaches generating shoulder width information on a shoulder width of the user based on the image (In paragraphs [0048-0057], Aoki teaches a “physique determining process” taking an image by a camera 112 of a user and deriving various regional distances of a human body, such as the shoulder width, to determine the physique of the user), and

Aoki is considered to be analogous to the claimed invention in that they both pertain to estimating the shoulder width of a user from image information captured by a robot. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining the shoulder width of a user in the image data as taught by Hatayama with the robot as disclosed by Jones, Thompson, De Bonet, Hatayama, and Abernathy, where “the shoulder width is especially closely correlated with the physique” and by deriving the physique based on the shoulder width, the precision of determination of the physique of the user can be improved, as suggested by Aoki in paragraph [0058]. The examiner understands the shoulder width and physique of the user to be at least examples of physiological or biometric characteristics that may influence the amount of power required by the robot to provide assist forces to assist the user, where more data on the user’s physiological or biometric characteristics increases the effectiveness and accuracy of the robot’s optimization of power-assist for the particular user.

Regarding claim 13, The combination of Jones, Thompson, De Bonet, and Hatayama does not explicitly disclose the method further comprising:
generating, by the controller, height information on a height of the user based on the image and shoulder width information on a shoulder width of the user based on the image; and
updating, by the controller, the physical characteristics information of the user based on the height information and the shoulder width information.

updating, by the controller, the physical characteristics information of the user based on the height information (In paragraph [0098], Abernathy teaches a cart 100 equipped with a camera operable to detect a measurable aspect of a user, such as the height of the user, and communicate the detected information to the processor).
Abernathy is considered to be analogous to the claimed invention in that they both pertain to estimating the height of a user from image information captured by a robot. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining the height of a user in the image data as taught by Abernathy with the method as disclosed by Jones, Thompson, De Bonet, and Hatayama, where the examiner understands the height of the user to be at least an example of a physiological or biometric characteristic that may influence the amount of power required by the robot to provide assist forces to assist the user, where more data on the user’s physiological or biometric characteristics increases the effectiveness and accuracy of the robot’s optimization of power-assist for the particular user.
The combination of Jones, Thompson, De Bonet, Hatayama, and Abernathy does not explicitly disclose the method further comprising:
generating, by the controller, shoulder width information on a shoulder width of the user based on the image; and
updating, by the controller, the physical characteristics information of the user based on the shoulder width information.

updating, by the controller, the physical characteristics information of the user based on the shoulder width information (In paragraphs [0048-0057], Aoki teaches a “physique determining process” taking an image by a camera 112 of a user and deriving various regional distances of a human body, such as the shoulder width, to determine the physique of the user).
Aoki is considered to be analogous to the claimed invention in that they both pertain to estimating the shoulder width of a user from image information captured by a robot. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining the shoulder width of a user in the image data as taught by Aoki with the method as disclosed by Jones, Thompson, De Bonet, Hatayama, and Abernathy, where “the shoulder width is especially closely correlated with the physique” and by deriving the physique based on the shoulder width, the precision of determination of the physique of the user can be improved, as suggested by Aoki in paragraph [0058]. The examiner understands the shoulder width and physique of the user to be at least examples of physiological or biometric characteristics that may influence the amount of power required by the robot to provide assist forces to assist the user, where more data on the user’s physiological or biometric characteristics increases the effectiveness and accuracy of the robot’s optimization of power-assist for the particular user. The combination of Jones, Thompson, De Bonet, and Hatayama does not explicitly disclose the method further comprising:
generating, by the controller, height information on a height of the user based on the image and shoulder width information on a shoulder width of the user based on the image; and

However, Abernathy teaches generating, by the controller, height information on a height of the user based on the image (In paragraph [0098], Abernathy teaches a cart 100 equipped with a camera operable to detect a measurable aspect of a user, such as the height of the user, and communicate the detected information to the processor); and
updating, by the controller, the physical characteristics information of the user based on the height information (In paragraph [0098], Abernathy teaches a cart 100 equipped with a camera operable to detect a measurable aspect of a user, such as the height of the user, and communicate the detected information to the processor).
Abernathy is considered to be analogous to the claimed invention in that they both pertain to estimating the height of a user from image information captured by a robot. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining the height of a user in the image data as taught by Abernathy with the method as disclosed by Jones, Thompson, De Bonet, and Hatayama, where the examiner understands the height of the user to be at least an example of a physiological or biometric characteristic that may influence the amount of power required by the robot to provide assist forces to assist the user, where more data on the user’s physiological or biometric characteristics increases the effectiveness and accuracy of the robot’s optimization of power-assist for the particular user.
The combination of Jones, Thompson, De Bonet, Hatayama, and Abernathy does not explicitly disclose the method further comprising:
generating, by the controller, shoulder width information on a shoulder width of the user based on the image; and

However, Aoki teaches generating, by the controller, shoulder width information on a shoulder width of the user based on the image (In paragraphs [0048-0057], Aoki teaches a “physique determining process” taking an image by a camera 112 of a user and deriving various regional distances of a human body, such as the shoulder width, to determine the physique of the user); and
updating, by the controller, the physical characteristics information of the user based on the shoulder width information (In paragraphs [0048-0057], Aoki teaches a “physique determining process” taking an image by a camera 112 of a user and deriving various regional distances of a human body, such as the shoulder width, to determine the physique of the user).
Aoki is considered to be analogous to the claimed invention in that they both pertain to estimating the shoulder width of a user from image information captured by a robot. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining the shoulder width of a user in the image data as taught by Aoki with the method as disclosed by Jones, Thompson, De Bonet, Hatayama, and Abernathy, where “the shoulder width is especially closely correlated with the physique” and by deriving the physique based on the shoulder width, the precision of determination of the physique of the user can be improved, as suggested by Aoki in paragraph [0058]. The examiner understands the shoulder width and physique of the user to be at least examples of physiological or biometric characteristics that may influence the amount of power required by the robot to provide assist forces to assist the user, where more data on the user’s physiological or biometric characteristics increases the effectiveness and accuracy of the robot’s optimization of power-assist for the particular user.

s 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0162433 A1) and Thompson (US 2016/0016630 A1), in view of Katayama (US 2017/0001656 A1).

Regarding claim 5, Thompson further teaches wherein the physical characteristics information comprises a parameter to calculate a moving speed of the moving part or a value of the torque (In paragraph [0081], Thompson teaches that based on user characteristics such as those measured through the sensors 288, the computer 282 determines electrical motor output (at least a moving speed of the moving part or a value of the torque) and provides, for example, assist forces to assist the user in certain situations; see also paragraph [0083] where Thompson refers to the user characteristics as a parameter used by the computer 282 to determine operational parameters and/or instructions for the motor controller 284 to activate the motor 280 and enable operation of the bicycle 100).
The combination of Jones and Thompson does not explicitly disclose wherein the parameter to calculate a moving speed of the moving part or a value of the torque is in proportion to the magnitude of the force applied to the handle assembly sensed by the force sensor.
However, Katayama teaches wherein the parameter to calculate a moving speed of the moving part or a value of the torque is in proportion to the magnitude of the force applied to the handle assembly sensed by the force sensor (In paragraphs [0097-0099], Katayama teaches an assist rate parameter to change the adjustment coefficient (proportion) multiplied by the hand manipulation force to calculate the mass adjusting force to determine the driving torque of the power assist).
Katayama is considered to be analogous to the claimed invention in that they both pertain to a parameter used to proportionately define an amount of power-assist provided to a user. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the parameter to calculate a proportional amount of power-assist to the force applied by the user as taught by Katayama with the robot of Jones and Thompson, where doing so 

Regarding claim 15, Thompson further teaches wherein the physical characteristics information comprises a parameter to calculate a moving speed of the moving part or a value of the torque (In paragraph [0081], Thompson teaches that based on user characteristics such as those measured through the sensors 288, the computer 282 determines electrical motor output (at least a moving speed of the moving part or a value of the torque) and provides, for example, assist forces to assist the user in certain situations; see also paragraph [0083] where Thompson refers to the user characteristics as a parameter used by the computer 282 to determine operational parameters and/or instructions for the motor controller 284 to activate the motor 280 and enable operation of the bicycle 100).
The combination of Jones and Thompson does not explicitly disclose wherein the parameter to calculate a moving speed of the moving part or a value of the torque is in proportion to the magnitude of the force applied to the handle assembly sensed by the force sensor.
However, Katayama teaches wherein the parameter to calculate a moving speed of the moving part or a value of the torque is in proportion to the magnitude of the force applied to the handle assembly sensed by the force sensor (In paragraphs [0097-0099], Katayama teaches an assist rate parameter to change the adjustment coefficient (proportion) multiplied by the hand manipulation force to calculate the mass adjusting force to determine the driving torque of the power assist).
Katayama is considered to be analogous to the claimed invention in that they both pertain to a parameter used to proportionately define an amount of power-assist provided to a user. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed .

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0162433 A1) and Thompson (US 2016/0016630 A1), in view of De Bonet (US 2020/0275059 A1) and Joshi (US 2015/0332087 A1).

Regarding claim 6, the combination of Jones and Thompson does not explicitly disclose wherein the camera sensor is further configured to:
photograph an image of an article located in a receiving portion of the cart,
extract gender information on a gender of the user based on the image of the article, and
update the physical characteristics information of the user based on the gender information.
However, De Bonet teaches wherein the camera sensor is further configured to:
photograph an image of an article located in a receiving portion of the cart (In paragraphs [0096-100], De Bonet teaches using at least one camera 510 to generate image data 556 of an item 106 moving through a perimeter of a top frame of the cart 104 to identify an item106 added to the cart 104 by the user 108).
De Bonet is considered to be analogous to the claimed invention in that they both pertain to photographing and identifying an item placed into a physical shopping cart. It would be obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to 
The combination of Jones, Thompson, and De Bonet does not explicitly disclose wherein the camera sensor is further configured to:
extract gender information on a gender of the user based on the image of the article, and
update the physical characteristics information of the user based on the gender information.
However, Joshi teaches extracting gender information on a gender of the user based on the image of the article (In paragraph [0028], Joshi teaches using visual concept detection on photos to identify gender related concepts to identify a user’s age or gender such as a single item (e.g., the detection of a football indicating some likelihood or being male)), and
updating the physical characteristics information of the user based on the gender information (In paragraph [0028], Joshi teaches using visual concept detection on photos to identify gender related concepts to identify a user’s age or gender such as a single item (e.g., the detection of a football indicating some likelihood or being male)).
Joshi is considered to be analogous to the claimed invention in that they both pertain to analyzing image information to determine an expected gender of the user based on expected gender associations with items detected in the image. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Joshi with the robot of Jones, Thompson, and De Bonet, where the examiner understands the gender of the user to be at least an example of a physiological or biometric characteristic that may influence the amount of 

Regarding claim 16, the combination of Jones and Thompson does not explicitly disclose wherein the method further comprises:
photographing, by the camera sensor, an image of an article located in a receiving portion of the robot;
extracting, by the controller, gender information on a gender of the user based on the image of the article; and
updating, by the controller, the physical characteristics information of the user based on the gender information.
However, De Bonet teaches photographing, by the camera sensor, an image of an article located in a receiving portion of the robot (In paragraphs [0096-100], De Bonet teaches using at least one camera 510 to generate image data 556 of an item 106 moving through a perimeter of a top frame of the cart 104 to identify an item106 added to the cart 104 by the user 108).
De Bonet is considered to be analogous to the claimed invention in that they both pertain to photographing and identifying an item placed into a physical shopping cart. It would be obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to implement photographing the items as they are placed into the cart as taught by De Bonet with the method as disclosed by Jones and Thompson, where doing so provides the robot with data to recognize and determine what items the user is placing into the cart. This is advantageous in that, for example, the user does not need to remove the items at check-out (in a store setting) or register the items at delivery 
The combination of Jones, Thompson, and De Bonet does not explicitly disclose wherein the method further comprises:
extracting, by the controller, gender information on a gender of the user based on the image of the article; and
updating, by the controller, the physical characteristics information of the user based on the gender information.
However, Joshi teaches extracting, by the controller, gender information on a gender of the user based on the image of the article (In paragraph [0028], Joshi teaches using visual concept detection on photos to identify gender related concepts to identify a user’s age or gender such as a single item (e.g., the detection of a football indicating some likelihood or being male)); and
updating, by the controller, the physical characteristics information of the user based on the gender information (In paragraph [0028], Joshi teaches using visual concept detection on photos to identify gender related concepts to identify a user’s age or gender such as a single item (e.g., the detection of a football indicating some likelihood or being male)).
Joshi is considered to be analogous to the claimed invention in that they both pertain to analyzing image information to determine an expected gender of the user based on expected gender associations with items detected in the image. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Joshi with the method of Jones, Thompson, and De Bonet, where the examiner understands the gender of the user to be at least an example of a physiological or biometric characteristic that may influence the amount of power required by the robot to provide assist forces to assist the user, where more data on the user’s .

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0162433 A1) and Thompson (US 2016/0016630 A1), in view of Alwan (US 2007/0233403 A1).

Regarding claim 7, the combination of Jones and Thompson does not explicitly disclose wherein the controller is further configured to:
accumulatively store the force applied to the handle assembly and calculate a representative value of the force, and
update the physical characteristics information based on the representative value of the force.
However, Alwan teaches accumulatively storing the force applied to the handle assembly and calculate a representative value of the force (In paragraphs [0058-0060], Alwan teaches that forces and moments may be recorded from the handle(s) 108, where a peak (or valley) of a particular force component (representative value of the force) maybe associated with a gait characteristic of the user), and
update the physical characteristics information based on the representative value of the force (In paragraphs [0058-0060], Alwan teaches the determination of gait characteristics, for example step count and/or pace, of the user based on the recorded forces).
Alwan is considered to be analogous to the claimed invention in that they both pertain to determining characteristics of the user based on analysis of force applied by the user to the handles of a robot. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Alwan with the robot as disclosed by Jones and Thompson where the examiner understands the gait characteristics such as step count or pace of the 

Regarding claim 17, the combination of Jones and Thompson does not explicitly disclose wherein the method further comprises:
accumulatively storing, by the controller, the force applied to the handle assembly and calculating a representative value of the force; and
updating, by the controller, the physical characteristics information based on the representative value.
However, Alwan teaches accumulatively storing, by the controller, the force applied to the handle assembly and calculating a representative value of the force (In paragraphs [0058-0060], Alwan teaches that forces and moments may be recorded from the handle(s) 108, where a peak (or valley) of a particular force component (representative value of the force) maybe associated with a gait characteristic of the user); and
updating, by the controller, the physical characteristics information based on the representative value (In paragraphs [0058-0060], Alwan teaches the determination of gait characteristics, for example step count and/or pace, of the user based on the recorded forces).
Alwan is considered to be analogous to the claimed invention in that they both pertain to determining characteristics of the user based on analysis of force applied by the user to the handles of a robot. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Alwan with the method as disclosed by Jones and Thompson where the examiner understands the gait characteristics such as step count or pace of the .

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0162433 A1) and Thompson (US 2016/0016630 A1), in view of Pertsel (US 10,956,759 B1).

Regarding claim 10, the combination of Jones and Thompson does not explicitly disclose the robot further comprising:
an artificial intelligence processor configured to:
receive the image captured by the camera sensor,
generate description information of the image, and
output at least one of gender information on a gender of the user in the image, age information on an age of the user in the image, and relation information based on a relationship between an article in the image and the gender of the user.
However, Pertsel teaches an artificial intelligence processor (In column 24 lines 4-27, Pertsel teaches a CNN (convolutional neural network) module 150 (artificial intelligence processor)) configured to:
receive the image captured by the camera sensor (In column 24 lines 4-27, Pertsel teaches that the CNN module 150 process a video frame 450),
generate description information of the image (In column 24 lines 4-27, Pertsel teaches that the CNN module 150 process a video frame 450 to determine the characteristics of the occupant 452 such as age, height and/or weight), and

Pertsel is considered to be analogous to the claimed invention in that they both pertain to determining the age of a person in an image captured by a robot and using artificial intelligence to determine information indicating the person’s age or gender. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the artificial intelligence processor as taught by Pertsel in the robot as disclosed by the combination of Jones and Thompson, where the examiner understands artificial intelligence may be advantageous in that this type of processing is capable of considering large amounts of data and making more complex context-specific determinations to have the potential or producing more accurate results. It would be advantageous to determine the age or gender of the person captured in the image, where the examiner understands the age or gender of the user to be at least examples of physiological or biometric characteristics that may influence the amount of power required by the robot to provide assist forces to assist the user, where more data on the user’s physiological or biometric characteristics increases the effectiveness and accuracy of the robot’s optimization of power-assist for the particular user.

Regarding claim 20, the combination of Jones and Thompson does not explicitly disclose the method further comprising:
receiving, by an artificial intelligence processor included in the controller, the image captured by the camera sensor;

outputting, by the artificial intelligence processor, at least one of gender information on a gender of the user in the image, age information on an age of the user in the image, and relation information based on a relationship between an article in the image and the gender of the user.
However, Perstel teaches receiving, by an artificial intelligence processor included in the controller (In column 24 lines 4-27, Pertsel teaches a CNN (convolutional neural network) module 150 (artificial intelligence processor)), the image captured by the camera sensor (In column 24 lines 4-27, Pertsel teaches that the CNN module 150 process a video frame 450);
generating, by the artificial intelligence processor, description information of the image (In column 24 lines 4-27, Pertsel teaches that the CNN module 150 process a video frame 450 to determine the characteristics of the occupant 452 such as age, height and/or weight); and 
outputting, by the artificial intelligence processor, at least one of gender information on a gender of the user in the image and age information on an age of the user in the image (In column 24 lines 4-27, Pertsel teaches that the CNN module 150 may be configured to classify the occupant as a particular type and/or class of occupant (e.g. a child, and adult, and elderly person); see also column 13 lines 12-23 where Perstel teaches that feature maps may be detected and/or extracted while the video data is processed to generate inferences about body characteristics to determine, for example, gender).
Pertsel is considered to be analogous to the claimed invention in that they both pertain to determining the age of a person in an image captured by a robot and using artificial intelligence to determine information indicating the person’s age or gender. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the artificial intelligence processor as taught by Pertsel in the method as disclosed by the combination of Jones and Thompson, where the examiner understands artificial intelligence may be advantageous in that this type of processing is capable of considering large amounts of data and making more complex .

Allowable Subject Matter
Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For example, regarding claim 8, the closest prior art Alwan (US 2007/0233403 A1) teaches updating the physical characteristcs information of the user based on the force applied to the handle assembly (In paragraphs [0058-0060], Alwan teaches that forces and moments may be recorded from the handle(s) 108, where a peak (or valley) of a particular force component (representative value of the force) maybe associated with a gait characteristic, for example step count and/or pace, of the user based on the recorded forces of the user). However, the prior art either alone or in combination does not explicitly disclose:
the robot of claim 1, further comprising:
an obstacle sensor configured to detect an obstacle disposed around the robot,
wherein the controller is further configured to:
calculate an obstacle avoidance level for the robot based on a distance between the robot and the obstacle detected by the obstacle sensor and a moving speed of the robot, and

Similar reasoning is applied to independent claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawai (US 2022/0083049 A1) teaches an omnidirectional camera disposed on a shopping cart to capture images of the user and articles contained in the basket.
Ishido (US 2017/0344651 A1) teaches a robot that controls power assistance based on the gender or age of the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665